UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8–K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):April 15, 2010 (April 12, 2010) CRIMSON EXPLORATION INC. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-21644 (Commission File Number) 20-3037840 (IRS Employer Identification No.) 717 Texas Ave., Suite 2900, Houston Texas 77002 (Address of Principal Executive Offices) (713) 236-7400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On April 12, 2010, Crimson Exploration Inc. (the “Company”) issued a press release updating its 2010 drilling schedule.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated April 12, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CRIMSON EXPLORATION INC. Date:April 15, 2010 /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Press Release dated April 12, 2010
